DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velderman et al. (US 2019/0082590; “Velderman”).
Regarding claim 1, Velderman teaches a transportation vehicle (figure 5) comprising:
a plurality of battery packs (103, 115);
a plurality of power equipment (100, 122, 124; See figure 1 and para. [0005]); and 
a controller (105; para. [0031]), the controller configured to identify at least one of the plurality of power equipment (100, 122, 124) or at least one of the plurality of battery packs (103, 115) that requires charging and direct power through a bus (255/257) to distribute power to at least one of the plurality of power equipment (100, 122, 124) or at least one of the plurality of battery packs (103, 115);
wherein the plurality of battery packs (103, 115) are configured to recharge the plurality of power equipment (100, 122, 124).
As for claim 2, Velderman teaches wherein the transportation vehicle further comprises a power outlet (Figure 2 teaches battery packs 115 plugged into charge circuit 105) to receive a connection from a power source (252) to recharge at least one of the plurality of battery packs (115) or at least one of the plurality of power equipment.
Regarding claim 5, Velderman teaches wherein a generator (252) associated with the transportation vehicle is configured to recharge the plurality of battery packs (103, 115).
Regarding claim 6, Velderman teaches wherein the controller is further configured to determine a duration of time for at least one of the plurality of power equipment to recharge or at least one of the plurality of battery packs (para. [0034]).
As for claim 7, Velderman teaches wherein the controller is further configured to: determine a first battery level of charge of a first power equipment is lower than a second battery level of charge of a second power equipment; and balance the first battery level of charge and the second battery level of charge of a second power equipment by using a battery supply of the second power equipment to recharge a battery supply of the first power equipment (Para. [0040] teaches battery-to-battery charging when the battery 103 charges depleted battery 115.).
Regarding claim 8, Velderman teaches wherein the transportation vehicle further comprises a plurality of power ports (connections for batteries 115; see figure 6), wherein each of the plurality of power ports are electrically connected to a single power connection (257/258/105), wherein each of the plurality of power ports (connections for batteries 115) are configured to receive a connection to one of the plurality of power equipment or one of the plurality of battery packs (115), and wherein the single power connection (257/258/105) is a charging system bus.
As for claim 9, Velderman teaches wherein the transportation vehicle further comprises one or more docking mechanisms (250/255), wherein the one or more docking mechanisms are configured to recharge the plurality of power equipment (mower 100) so that in response to one of the plurality of power equipment (100) connecting to one of the one or more docking mechanisms (250/255), the one of the plurality of power equipment (100) begins to charge.
Regarding claim 10, Velderman teaches a transportation and charging system for power equipment (figure 5) comprising:
a transportation vehicle (100, 300);
one or more removable battery packs (103, 115);
one or more pieces of power equipment (100, 122, 124; See figure 1 and para. [0005]);
a charging system (see details in figure 6), the charging system configured to supply power to the one or more pieces of power equipment (100, 122, 124) or the one or more removable battery packs (103, 115); and
a controller (105; para. [0031]), the controller configured to identify at least one of the one or more pieces of power equipment (100, 122, 124) or the one or more removable battery packs (103, 115) that requires charging and direct power through a bus (255, 257) to distribute power to at least one of the one or more pieces of power equipment (100, 122, 124).
Regarding claim 11, Velderman teaches wherein the transportation vehicle further comprises a power outlet (Figure 2 teaches battery packs 115 plugged into charge circuit 105) to receive a connection from a power source (252) to recharge at least one of the one or more pieces of power equipment (100, 122, 124) or the one or more removable battery packs (103, 115) via the charging system.
As for claim 12, Velderman teaches wherein the controller is further configured to: determine a first battery level of charge of a first power equipment is lower than a second battery level of charge of a second power equipment; and balance the first battery level of charge and the second battery level of charge of a second power equipment by using a battery supply of the second power equipment to recharge a battery supply of the first power equipment (Para. [0040] teaches battery-to-battery charging when the battery 103 charges depleted battery 115.).
As for claim 13, Velderman teaches wherein the transportation vehicle further comprises one or more power ports (connections for batteries 115; see figure 6), wherein each of the one or more power ports are electrically connected to a single power connection (257/258/105), wherein each of the one or more power ports (connections for batteries 115) are configured to receive a connection to one of the one or more pieces of power equipment (100, 122, 124), and wherein the single power connection (257/258/105) is a charging system bus.
As for claim 14, Velderman teaches wherein the transportation vehicle further comprises one or more docking mechanisms (250/255), wherein the one or more docking mechanisms are configured to recharge one or more pieces of power equipment (100) so that in response to one of the one or more pieces of power equipment (100) connecting to one of the one or more docking mechanisms (250/255), the power equipment (100) begins to charge.
As for claim 15, Velderman teaches a trailer (figure 5) comprising:
a charging system (see details in figure 6) including a plurality of outputs (to various batteries and power equipment) configured to provide electrical power at at least two different power levels (para. [0040]); and 
one or more pieces of power equipment (100, 122, 124; See figure 1 and para. [0005]); 
wherein the plurality of outputs include a plurality of charging devices providing available wired connections to transmit power from the charging system (There are multiple outputs and charging devices shown in figure 6); 
wherein the one or more pieces of power equipment are physically and electrically connected to the plurality of charging devices to receive power from the charging system (The mower 100 receives power as seen in figures 5 and 6).
As for claim 16, Velderman teaches wherein the trailer further comprises a power outlet (Figure 2 teaches battery packs 115 plugged into charge circuit 105) to receive a connection from a power source (252) to recharge the plurality of charging devices.
Regarding claim 17, Velderman teaches wherein the trailer further comprises a controller (105; para. [0031]), wherein the controller is configured to identify at least one of the one or more pieces of power equipment (100, 122, 124) that requires charging and direct power through a bus (255, 257) to distribute the power to at least one of the one or more pieces of power equipment (100, 122, 124).
Regarding claim 18, Velderman teaches wherein the controller is further configured to: determine a first battery level of charge of a first power equipment is lower than a second battery level of charge of a second power equipment; and balance the first battery level of charge and the second battery level of charge of a second power equipment by using a battery supply of the second power equipment to recharge a battery supply of the first power equipment (Para. [0040] teaches battery-to-battery charging when the battery 103 charges depleted battery 115.).
Regarding claim 19 Velderman teaches wherein the trailer further comprises a plurality of power ports (connections for batteries 115 and equipment 100, 122, 124; see figure 6) each associated with one of the plurality of outputs, wherein each of the plurality of power ports are electrically connected to a single power connection (257/258/105), wherein each of the plurality of power ports are configured to receive a connection to one of the one or more pieces of power equipment (100, 122, 124), and wherein the single power connection (257, 258, 105) can be configured to supply electric power at the at least two different power levels (para. [0040]).
Regarding claim 20, Velderman teaches wherein the trailer further comprises one or more loading/unloading ramps (260) configured to allow the one or more pieces of power equipment (100) to be loaded onto or unloaded from the trailer (250).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Velderman in view of Nakamura et al. (US 2008/0185197; “Nakamura”).
Regarding claim 3, Velderman teaches the transportation vehicle of claim 2, as detailed above, but fails to teach wherein the power source is coupled to a DC to DC converter configured to step down a voltage from the power source to a voltage level appropriate for recharging at least one of the plurality of battery packs or at least one of the plurality of power equipment.
However, it is well-known to those of ordinary skill in the art to use a step down and/or a step up DC-DC converter in a vehicle power system to adjust the level of DC voltage used in the power system. For example, see DC boost converter 10 in figure 2 of Nakamura.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step down DC-DC converter to the vehicle of Velderman because such a modification would have been merely an addition of a well-known vehicle power system device.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Velderman in view of Salter et al. (US 2020/0317057; “Salter”).
Regarding claim 4, Velderman teaches the transportation vehicle of claim 1, as detailed above, but fails to teach wherein a mobile device communicates directly with the controller over one or more frequencies to change an operation of the plurality of power equipment.
However, it is well-known to those of ordinary skill in the art to control vehicle power systems with mobile communication devices. For example, see figure 2 and [0033] of Salter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the vehicle power system of Velderman with a mobile communication device because such a modification would have been merely implementing a well-known vehicle power system communication device.

Conclusion
The prior art made of record and not relied upon teach vehicles, comprising: battery chargers and power equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        April 15, 2022